EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Whipps on 22 February 2021.

The application has been amended as follows: 

Cancel claims 2-3 and 10-15.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a tubular element as set forth in claim 1.  The nearest prior art is Kadiric et al. (WO 2014/023557 A1).  However, Kadiric does not disclose an activatable polymer having a temperature of activation of from about 50 degrees Celsius to about 150 degrees Celsius, the width of the strips being about 2.5 millimeters to about 20 millimeters, or the helix angle of the tubular element being about 40 degrees to about 60 degrees.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES C YAGER/Primary Examiner, Art Unit 1782